Case: 14-15748    Date Filed: 10/14/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-15748
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:13-cr-00034-RV-5

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                       versus

JARED L. HESTER,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Florida
                         ________________________

                               (October 14, 2015)

Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jared Hester appeals his sentence of 97 months of imprisonment, imposed

following resentencing, for conspiring to possess and distribute pseudoephedrine
               Case: 14-15748     Date Filed: 10/14/2015    Page: 2 of 3


with the knowledge or having reasonable cause to believe that it would be used to

manufacture methamphetamine. 21 U.S.C. §§ 841(c)(2), 846. Hester challenges the

calculation of his base offense level based on a factual finding that he was

responsible for more than 70 grams and less than 100 grams of pseudoephedrine.

See United States Sentencing Guidelines Manual § 2D1.11(d)(5) (Nov. 2013). We

affirm.

      Hester argues that most of pseudoephedrine attributed to him was purchased

for lawful use, but the district court did not clearly err in making a contrary

finding. The district court found that, of the 40 boxes of pseudoephedrine that

Hester bought, he acquired 37 of the boxes for manufacturing methamphetamine.

That finding reasonably could have been based on the trial testimony of three of

Hester’s coconspirators that they saw Hester purchase pseudoephedrine and give it

to a coconspirator who manufactured methamphetamine. The district court was

entitled to credit the coconspirators’ accounts, which were consistent with certified

records from seven pharmacies showing that Hester and his coconspirators had

made their purchases in tandem. See United States v. Pham, 463 F.3d 1239, 1244

(11th Cir. 2006). Although Hester’s wife testified at sentencing that Hester gave

her 30 of the boxes of extended-release medicine to treat her allergies, the district

court reasonably discredited that testimony as inflating the amount of “Sudafed

tablets she [could have] consumed.”


                                           2
              Case: 14-15748     Date Filed: 10/14/2015    Page: 3 of 3


      The district court did not clearly err in finding that Hester was responsible

for more than 70 grams and less than 100 grams of pseudoephedrine. A

defendant’s base offense level is determined based on his actions and “all

reasonably foreseeable acts . . . of others in furtherance of the jointly undertaken

criminal activity.” U.S.S.G. § 1B1.3(a)(1)(B). Hester does not dispute that he

purchased 34.42 grams of pseudoephedrine from the same pharmacy and within a

few minutes of when his coconspirators purchased an additional 46.18 grams of the

substance. The district court was entitled to find that Hester knew or reasonably

could have foreseen that the more than 80 grams of pseudoephedrine would be

used to manufacture methamphetamine. See United States v. Ismond, 993 F.2d
1498, 1499 (11th Cir. 1993). The district court correctly assigned Hester a base

offense level of 30. See U.S.S.G. § 2D1.11(d)(5).

      We AFFIRM Hester’s sentence.




                                           3